Citation Nr: 0013782	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-47 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to a disability rating greater than 60 percent 
for ischemic heart disease.

2. Entitlement to a disability rating greater than 10 percent 
for the residuals of a gunshot wound of the left ankle.

3. Entitlement to an effective date earlier than October 17, 
1995, for the assignment of a 10 percent disability rating 
for the residuals of a gunshot wound of the left ankle.



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had recognized guerilla service from April 1945 
to September 1945.

This case is on appeal of a March 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In its decision, the RO granted service 
connection for ischemic heart disease and irritable bowel 
syndrome and assigned disability ratings of 30 percent and 10 
percent, respectively.  The RO also granted an increased 
disability rating, to 10 percent, for the service-connected 
residuals of a gunshot wound to the left ankle.  All assigned 
disability ratings were effective on October 17, 1995, based 
upon the date of receipt of the appellant's claim.  See 38 
U.S.C.A.  § 5110(a); 38 C.F.R. § 3.400(o);  Swanson v. West, 
12 Vet. App. 442 (1999).

Subsequent to the appellant's filing of a general notice of 
disagreement relative to the rating decision, the appellant 
filed statements in March and May 1997 withdrawing his 
challenges to the assignment of the effective dates of 
compensation for the cardiovascular and gastrointestinal 
disorders.  The appellant also stated that he desired to 
maintain his appeal with regard to the assigned effective 
date relative to the gunshot wound residuals of his left 
ankle.  Accordingly, the Board finds that the appellant has 
withdrawn the issues as stated from appellate consideration.  
38 C.F.R. § 20.204(b) [a substantive appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision].  

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1998, at which time it was remanded for 
additional evidentiary development.  Following completion of 
the development directed by the Board, the RO increased the 
assigned disability ratings for the appellant's ischemic 
heart disease to 60 percent; and for irritable bowel syndrome 
to 30 percent, effective the date of the appellant's claim, 
(October 17, 1995).  

Examination of the VA Schedule for Rating Disabilities 
(Schedule) reveals that with the assignment of a 30 percent 
rating, the appellant is now in receipt of the maximum 
schedular evaluation for irritable bowel syndrome.  See 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  Because the appellant is now in receipt of the 
maximum schedular evaluation for irritable bowel syndrome, 
there remains no controversy for the Board to adjudge at this 
time.  

The appellant has not requested consideration of an 
extraschedular evaluation for irritable bowel syndrome under 
38 C.F.R. § 3.321(b) (1999).  Accordingly, the Board is 
without jurisdiction and that matter will be discussed no 
further herein.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); see also VAOPGCPREC 6-96 [the Board may adjudicate 
claims for extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure].

The Board further notes that by rating decision dated in 
February 2000, a total disability evaluation based upon 
individual unemployability was denied.  A Notice of 
Disagreement is not of record with regard to that rating 
decision.  Therefore, the Board cannot adjudicate that matter 
and it, also, will be discussed no further.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); Manlicon v. West, 12 Vet. 
App. 238 (1999). 


FINDINGS OF FACT

1. The schedular criteria for rating ischemic heart disease 
in effect prior to January 12, 1998 are more favorable to 
the appellant.

2. On February 4, 1998, but not before, the appellant's 
ischemic heart disease was characterized by a severity of 
angina on moderate exertion and was preclusive of more 
than sedentary employment.  

3. The appellant's service-connected left ankle disability is 
manifested by a "hardly visible" scar, and does not 
involve bone or muscle damage.

4. The appellant filed an application for service connection 
for a left ankle disability on January 25, 1949.

5. Subsequent to the original April 1950 rating decision 
granting service connection for a left ankle disability 
and assigning a zero percent rating therefor, the 
appellant filed a timely Notice of Disagreement, and was 
not subsequently provided with a Statement of the Case.


CONCLUSIONS OF LAW

1. Beginning on February 4, 1998, but not earlier, the 
criteria for an evaluation of 100 percent for ischemic 
heart disease have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).

2. The criteria for the assignment of a disability rating 
greater than 10 percent for the residuals of a gunshot 
wound to the left ankle have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.73, DC 5310 (1999).

3. The appellant's claim for an increased disability rating 
for the residuals of a gunshot wound to the left ankle has 
been in continuous appellate status since April 1950.  38 
U.S.C.A. § 7105 (West 1991).

4. An effective date of July 25, 1949 for the assignment of a 
10 percent disability rating for the residuals of a 
gunshot wound to the left ankle is appropriate.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in essence contends that the severity of his 
service-connected ischemic heart disorder and residuals of a 
gunshot wound of the left ankle are more disabling than is 
contemplated by the currently assigned ratings.  The 
appellant further contends that the effective date for the 
assignment of the 10 percent disability rating relative to 
his gunshot wound should be retroactive to the date he was 
discharged from active service.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will review each of the appellant's 
claims separately.  The Board will first provide a brief 
factual review of evidence of record.    The Board will then 
review the law and regulations particularly applicable to the 
appellant's claim, followed its analysis of the claim at 
issue.  

Entitlement to a disability rating greater than 60 percent
for ischemic heart disease

Factual Background

The appellant underwent a VA physical examination in December 
1995.  He denied having chest pain, and there were no murmurs 
or edema noted.  The examiner commented that there was no 
evidence of beriberi noted during the examination.  The 
appellant was diagnosed to have hypertensive arteriosclerotic 
cardiovascular disease; first degree atrioventricular block, 
left anterior hemiblock, Class II.      
Radiographic examination detected the presence of 
interstitial infiltrates, and mild chronic perihilar 
bronchitic changes.  

In a March 1996 rating decision, service connection was 
granted for ischemic heart disease, based in the appellant's 
status as an ex-POW.  See 38 C.F.R. § § 3.307, 3.309.

The appellant underwent a VA physical examination in February 
1998.  He reported experiencing dyspnea on exertion, and mild 
angina on moderate exertion from one to three times per week.  
He reported that he was not then using any medication for a 
heart disorder.  Upon clinical examination, blood pressure 
readings were 164/94 (standing); 160/92 (prone) and 150/90 
(sitting).  There were no murmurs and no evidence of 
congestive heart failure noted.  He was diagnosed to have 
hypertension, ischemic heart disease with a first degree 
atrioventricular block, left anterior hemiblock, and an old 
anteroseptal wall myocardial infarction.  As to the 
appellant's functional impairment, the examiner opined that 
the appellant was able to perform daily activities, but that 
more than sedentary employment was not feasible.  He noted 
that an additional factor in this regard was the appellant's 
"old age and arthritis."  

As noted in the Introduction, the appellant appealed the 
March 1996 RO decision as to the disability rating assigned.  
The Board remanded this issue in August 1998.  Following the 
Board's August 1998 remand, the appellant underwent a further 
VA cardiac examination in January 1999.  He reported having 
shortness of breath on walking over 400 meters or climbing up 
to 14 steps.  He stated that he was able to sweep his yard of 
50 square meters, and perform some housekeeping without 
syncope or dizziness.  The examiner reported that a stress 
test was not performed because of the appellant's age and 
left foot pain.  Upon clinical examination, apnea and 
bradycardia was not palpable.  There was no murmur, and a 
regular rhythm was noted.  A heart workload of 4 metabolic 
equivalents (METS) was noted.  The examiner observed that the 
appellant developed symptoms of dizziness and chest pains 
when doing more than "ordinary activities."  Diagnoses were 
arteriosclerotic heart disease, anteroseptal myocardial 
infarction, and septal hypertrophy.    

In September 199, the RO granted an increased disability 
rating, 60 percent, for the appellant's service-connected 
ischemic heart disease.

Relevant Law and Regulation

Increased ratings - in general

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R., Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  

The schedular provisions

During the pendency of this appeal, VA published new 
regulations for rating disability of the cardiovascular 
system.  62 Fed. Reg. 65207-65224 (1997).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to January 12, 1998, VA regulations provided that 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., is rated as 100 
percent disabling.  After 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded a 100 
percent rating is provided. Following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible is rated as 60 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Effective January 12, 1998, arteriosclerotic heart disease 
(coronary artery disease) with documented coronary artery 
disease resulting in: Chronic congestive heart failure, or; 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
is rated as 100 percent disabling.  A 60 percent rating is 
assigned when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion is 
binding on the Board.  38 U.S.C.A.
§ 7104(c) (West 1991); 38 C.F.R. § 14.507 (1999).


Fenderson v. West

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case here with respect to these two disabilities, remains 
an "original claim" and is not a new claim for increase.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126. 

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an increased rating for a service-connected disability is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of the receipt of the claim.  38 C.F.R. 
§ 3.400(o).  See Scott v. Brown, 7 Vet. App. 184 (1994).

Analysis

The Well-Grounded Claim Requirement/Duty to Assist/Standard 
of Proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

A claim for an increased rating is subject to the well-
groundedness requirement.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating. 
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
appellant's claim for an increased evaluation is therefore 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).

After a well-grounded claim has been submitted, VA has a duty 
to assist the appellant in developing the facts pertinent to 
his claim.  In this case, the appellant's claim was remanded 
by the Board in August 1998 for additional development of the 
evidence. Pursuant thereto, the appellant was afforded 
another VA examination in January 1999.  There is now 
adequate medical and other evidence on file in order to 
fairly rate the appellant's service-connected heart 
disability.  There is no indication that there are additional 
records that have not been requested.  Accordingly, the Board 
has determined that VA's statutory duty to assist the 
appellant in developing the facts pertinent to his claim has 
been fulfilled.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Discussion

The Board has carefully considered all evidence of record in 
light of applicable regulation, and first finds that 
application of the previously applicable schedular criteria 
is more favorable to the appellant.  See Karnas and 
VAOPGCPREC 3-2000, supra.  In the Board's view, the criteria 
in effect prior to January 12, 1998 are in general less 
rigorous that the current criteria, which require specific 
clinical findings in order for certain levels of disability 
to be awarded.

In order for a 100 percent rating to be assigned under the 
former schedular criteria, the appellant's disability picture 
would need to approximate a finding that the disorder 
manifested by chronic residual findings of congestive heart 
failure or angina on moderate exertion, or findings 
indicating that more than sedentary employment was precluded.  
See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

In February 1998, it was reported that the appellant had mild 
angina on moderate exertion from one to three times per week.  
The examiner observed that the appellant was not able to 
perform more than sedentary employment.  Although it was then 
noted that the appellant had also been diagnosed to have 
arthritis, and that the musculoskeletal disorder was then 
contributing to the appellant's overall disability, the 
examiner did not otherwise delineate the degree of the 
appellant's cardiovascular dysfunction in his assessment of 
the appellant's functional impairment.  

Similar findings were recorded during the January 1999 VA 
examination.  Although the appellant was noted to be able to 
perform daily activities of living, (i.e., the appellant was 
able to sweep a small yard and perform some housekeeping 
tasks),it was noted that he developed symptoms of dizziness 
and chest pain when performing exertions of greater 
intensity.  

In sum, at the time of the February 1998 VA examination and 
thereafter, there were obtained clinical findings in part 
supporting the assignment of a 100 percent disability rating 
under the previously applicable schedular criteria.  Although 
there is some evidence that the appellant can perform certain 
physical activities, the overall disability picture is more 
consistent with the assignment of a 100 percent disability 
rating.  See 38 C.F.R. § 4.7 (1999).

The Board notes in this regard that these recent findings 
were not similar to those of December 1995.  The appellant 
then denied having chest pain; there were no murmurs or 
edema; and the examiner observed that there was no evidence 
of beriberi noted.  There were no findings relative to the 
appellant's functional capacity then rendered, except as to 
the finding that the appellant had a Class II heart disorder.      

The facts found in this matter indicate that as of February 
4, 1998 (i.e., the date of the VA rating examination), the 
severity of the appellant's cardiac disorder met the 
schedular criteria for the assignment of a 100 percent 
rating.  However, for the reasons that are stated above, the 
facts found do not support the assignment of a disability 
rating greater than 60 percent for the period preceding 
February 4, 1998.  See 38 C.F.R. § 3.400; Fenderson, supra.  
Accordingly, the Board believes that a 60 percent disability 
rating is properly assigned for the appellant's service-
connected ischemic heart disease effective from October 17, 
1995, the date of his initial claim of entitlement to service 
connection, and a 100 percent disability rating is assigned 
effective from February 4, 1998, for the reasons stated 
above.

Entitlement to a disability rating greater than 10 percent
for the residuals of a gunshot wound of the left ankle

Factual background

Service connection was granted for gunshot wound residuals of 
the left ankle in an April 1950 RO rating decision.  A 
noncompensable disability rating was assigned.  The 
disability rating was assigned based upon a March 1950 VA 
examination, revealing that the appellant had sustained a 
bullet wound to the lateral border of the left ankle that had 
resulted in an irregular, non-adherent, non-tender scar one-
fourth of an inch in length.  It was noted that the exit 
wound was located at the anterior border of the lateral 
malleolus and was oval, non-adherent and non-tender.  During 
the March 1950 VA examination, slight limitation of motion of 
the ankle was noted.  

By rating decision dated in March 1996, a 10 percent 
disability evaluation was assigned for the residuals of a 
gunshot wound to the left ankle, effective from October 17, 
1995.  Although a VA ex-POW protocol examination was 
completed in November 1995, the left ankle disability was not 
mentioned, and the increased rating appears to have been 
assigned on the basis of the March 1950 VA examination 
report.

The appellant underwent a VA physical examination in February 
1998.  He complained of left ankle pain and weakness, 
aggravated by long inactivity and cold weather.  The examiner 
opined that the appellant's functional impairment was 
increased to 10 percent during "flare-ups."  There was 
noted no ankylosis, swelling, warmth, or redness.  The 
appellant reported that he was then not undergoing treatment 
for the left ankle disorder.  The appellant's gait was 
observed to be slow, but it did not appear to be related to 
the site of the injury.  Slight fatigability was noted, but 
was assessed as being probably due to old age.  The examiner 
opined that the appellant's disorder should not cause work 
limitation.  

The appellant's left ankle dorsiflexion was from zero to 20 
degrees; and plantar flexion was from zero to 40 degrees.  
The examiner observed that the appellant's left ankle range 
of motion was additionally functionally limited from 5 to 10 
percent by such factors as pain, fatigue, weakness or lack of 
endurance.  The appellant was diagnosed to have minimal 
degenerative arthritis of the left ankle.     

A stellate scar measuring one by three centimeters long was 
noted anterior to the lateral malleolus.  It was noted to be 
slightly tender on deep palpation.  It was described as 
slightly rough, but it was non-adherent, and was without 
ulceration, elevation, or depression.  There was no evidence 
of underlying tissue loss, and it was not inflamed or 
swollen.  There was no disfigurement resulting, and the scar 
was described as "hardly visible."  No limitation of motion 
of the ankle was attributed to the scar.  

The appellant underwent an additional VA orthopedic 
examination in January 1999.  He reported pain of the left 
ankle with prolonged walking and climbing stairs.  The ankle 
was noted to be easily fatigable and demonstrated a lack of 
endurance.  No instability or locking were noted.  The 
examiner commented that the appellant's stiffness and pain 
were relieved by heat packs.  

Upon range of motion testing, dorsiflexion was from zero to 
20 degrees; plantar flexion was from zero to 35 degrees; 
inversion was from zero to 35 degrees and eversion was from 
zero to 15 degrees.  The examiner observed that the appellant 
had pain beyond the reported degrees of motion.  There was 
noted no swelling, instability, tenderness, guarding of 
movement, callosities, or atrophy.  The appellant was noted 
to have a 1 centimeter scar over the lateral malleolar area 
that was depressed, non-tender and without ulceration.  Good 
muscle tone was noted of the calf and foot muscles.  

The examiner noted that although the appellant had traumatic 
arthritis of the left ankle secondary to the service-
connected gunshot wound, there was no evidence of any muscle 
residual injury around the foot or calf area.  He observed 
that the appellant had degenerative joint disease due to 
advancing age, which accounted for the appellant's overall 
condition.  He further commented that the appellant appeared 
to be "very mobile" without assistive devices, although he 
demonstrated evidence of easy fatigability and decreased 
endurance due to advancing age.  He further observed that 
while the left ankle disorder may have contributed to the 
appellant's decreased endurance, he also noted that the 
contribution was minimal because there appeared to be no 
major difference between the appellant's service-connected 
left ankle and non-service-connected right ankle.   

The examiner commented that although the appellant was 
limited to mild to moderate activities, especially prolonged 
walking and climbing stairs, there was no difficulty in 
performing activities of daily living.    

Relevant law and regulation

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
[See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria. The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

The residuals of the appellant's gunshot wound residuals to 
the left foot are evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5310.  The criteria apply to claims involving 
Muscle Group X, which affect the movements of the forefoot 
and toes and propulsion thrust in walking.  This diagnostic 
code provides, for plantar functions, a 10 percent evaluation 
for moderate disability; a 20 percent evaluation for 
moderately severe disability; and a 30 percent evaluation for 
severe disability. For dorsal functions, a 10 percent 
evaluation is assigned for moderate or moderately severe 
disability; and a 20 percent evaluation for severe 
disability.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  In rating muscle injuries under diagnostic codes 
5301 through 5323, such disabilities shall be classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. § 
4.56(d).

Applicable regulation recognizes that gunshot wounds often 
result in impairment of muscle, bone and/or nerve.  Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  See 38 
C.F.R. § 4.47 (1999).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  Evaluation of 
residuals of gunshot wound injuries includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).


With regard to the rating of disabilities resulting from 
muscle injuries, applicable regulation further provides:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged; 

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; 

(d) Under diagnostic codes 5310 through 5312, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles. (i) Type of 
injury. Simple wound of muscle without 
debridement or infection. (ii) History and 
complaint. Service department record of 
superficial wound with brief treatment and 
return to duty. Healing with good functional 
results. No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. 
Minimal scar. No evidence of fascial defect, 
atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type 
of injury. Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, 
or prolonged infection. (ii) History and 
complaint. Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of one 
or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, particularly lowered 
threshold of fatigue after average use, 
affecting the particular functions controlled 
by the injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or 
deep penetrating wound by small high velocity 
missile or large low- velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring. (ii) History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups. 
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side. Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles. (i) Type of 
injury. Through and through or deep 
penetrating wound due to high- velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring. (ii) History and 
complaint. Service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of wound. 
Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. 
(iii) Objective findings. Ragged, depressed 
and adherent scars indicating wide damage to 
muscle groups in missile track. Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function. If 
present, the following are also signs of 
severe muscle disability: (A) X-ray evidence 
of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar 
to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin 
covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction 
of an opposing group of muscles. (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Initial matters

The appellant has proffered argument that the symptoms of his 
service-connected disorder are more severe than as was 
contemplated by the currently assigned disability rating.  
Because the appellant is competent to make this assertion, 
his claim is well grounded.  See Proscelle, supra.

The Board further finds that VA's statutory duty to assist 
has been fulfilled in this case.  Pursuant to the Board's 
August 1998 remand, additional examination of the appellant, 
described in detail above, has been undertaken.  The Board is 
aware of no evidence which may be relevant to this claim 
which has not been obtained.

Discussion

The appellant's left ankle disorder is currently assigned a 
10 percent disability rating, which contemplates a moderate 
or moderately severe disorder.  

At the outset, the Board wishes to make it clear that in 
evaluating the appellant's disability, the Board has 
considered all of the left ankle pathology, to include that 
associated with the scar and with traumatic arthritis which 
has been identified recently as part of the service-connected 
disability.

The Board additionally notes that the appellant's gunshot 
wound has been consistently characterized during the rating 
period as not involving bone or muscle damage.  Although the 
evidence reflects that the wound was "through and through," 
such a finding without resulting muscle or bone damage is not 
supportive of the assignment of a disability rating greater 
than 10 percent.  Extensive scarring of the dermis, or of the 
underlying muscle tissue as to the missile track has not been 
reported.  Indeed, in February 1998 the scar was noted to be 
"hardly visible."  Other clinical findings indicate that no 
muscle or significant underlying tissue damage has been 
noted.

Overall, the medical evidence of record supports the 
proposition that the service-connected left ankle disability, 
although unquestionably affecting the appellant, does so in a 
way which may best be described as moderate.  There is 
evidence of left ankle pain and weakness.  However, the 
appellant was not receiving any medical treatment for the 
service-connected left ankle disability, and it does not 
appear that he required the use of any assistive device.  
Indeed, the most recent VA examiner commented that the 
appellant appeared to be "very mobile" without the use of 
assistive devices.

The recent medical records, which have been reported in 
detail above, attribute most if not all of the appellant's 
gait disturbance, weakness and fatigability to other causes, 
principally debility associated with his advancing age (he is 
81 years of age).  The Board places great weight on the 
comment of the most recent VA examiner to the effect that 
there appeared to be no difference between the service-
connected left ankle and the non service-connected right 
ankle, which the examiner believed demonstrated "minimal" 
contribution to the appellant's decreased endurance.

With respect to limitation of motion, dorsiflexion of the 
left ankle has recently been reported as from zero to 20 
degrees and plantar flexion from zero to 35 degrees.
This compares with normal range of zero to 20 degrees and 
zero to 45 degrees, respectively.  See 38 C.F.R. § 4.71, 
Plate II.  There is thus no decrease in dorsiflexion and some 
decrease in plantar flexion, which may be described as 
moderate.  Indeed, as noted above the ankle pathology does 
not cause gait disturbance and the appellant has recently 
been described as "very mobile".

In addition, the February 1998 VA examiner has specifically 
indicated that the left ankle disability should not cause any 
work limitation.  The purpose of disability compensation is, 
in large measure, to compensate veterans for impairment in 
earning capacity resulting from service-connected disease or 
injury.  See 38 C.F.R. §§ 3.321(a), 4.1 (1999).  The Board 
places great weight of probative value on the examining 
physician's assessment.

The Board has carefully considered the evidence as it 
pertains to functional impairment due to pain or other 
symptoms.  See DeLuca, supra.  However, as noted above, 
although some fatigability has been identified, this has been 
ascribed by examiners to the appellant's age rather than to 
the service-connected left ankle disability.  There was also 
some additional loss of motion (10 percent, or approximately 
4 degrees of plantar flexion) due to pain, weakness and the 
like identified by the examiner in February 1998.  However, 
the January 1999 examiner's comment that the appellant was 
"very mobile" without assistive devices indicates that the 
assignment of an additional disability rating for impairment 
of the left ankle under 38 C.F.R. §§ 4.40, 4,45 is 
unwarranted.  It clearly appears from the medical evidence of 
record, which has been reported and discussed above, that the 
service-connected left ankle disability is at worst moderate 
in severity.

The appellant has been noted to have a scar at the left ankle 
wound site.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that, notwithstanding VA's anti- pyramiding 
regulation, 38 C.F.R. § 4.14, two or more separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations from the same injury.  
However, the record does not contain evidence that the 
scarring is  tender, painful, disfiguring, or that it results 
in any impairment of function such that a separate rating 
would be called for under 38 C.F.R. § 4.118.  Indeed, the 
scar has been described as being barely visible and causing 
no loss of ankle motion or other functional impairment.

The Board observes that the appellant has submitted in 
specific medical evidence which would serve to contradict the 
recent VA examination findings concerning the level of 
disability of his left ankle disorder.  

In summary, having carefully examined all the evidence of 
record, in particular that generated during the course of the 
appellant's claim, the Board finds that the disability 
picture resulting from the appellant's left ankle disorder 
does not approximate a finding requisite to the assignment of 
an increased rating.  For the reasons and bases expressed 
above, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  The benefit 
sought on appeal is therefore denied.

Entitlement to an effective date earlier than October 17, 
1995
for the assignment of a 10 percent disability rating for
the residuals of a gunshot wound of the left ankle

Factual background

The record reflects that on July 25, 1949, the appellant's 
application for service connection for the residuals of a 
gunshot wound to the left ankle was received by the RO.  By 
rating decision dated in April 1950, service connection was 
granted for a disability characterized as scars of the left 
ankle with slight limitation of dorsiflexion; caused as 
residuals of a gunshot wound.  A zero percent disability 
evaluation was assigned, effective July 25, 1949.  

By letters dated in April and May 1950, the appellant 
informed the RO that he desired to appeal the rating 
decision.  In a follow-up letter dated in April 1951, the 
appellant requested that he be provided a copy of a 
substantive appeal form to be used in connection with his 
appeal.  In May 1951, the appellant's substantive appeal was 
received by the RO.  Upon its receipt, the RO informed the 
appellant by letter dated in July 1951 that the one-year 
period in which to appeal the April 1950 rating decision had 
expired, and his appeal was therefore not timely filed.  

The appellant sought an increased disability rating for a 
left ankle disorder in May 1955.  In due course, the benefit 
sought was denied in June 1955, and the appellant was so 
advised by letter contemporaneously dated.  In July 1955, the 
appellant wrote the VA, referred to the June 1955 denial and 
submitted an affidavit of a Senior Resident Physician which 
reported the results of a July 1955 examination of the 
appellant's left ankle.  Left ankle scarring was described 
and the examining physician stated that the appellant had 
reported pain in the region of the previous gunshot wound.  
The RO again denied the claim in August 1955.  A Statement of 
the Case was not issued.

By letter received October 17, 1995, the appellant sought an 
increased disability rating for a left ankle disorder.  By 
rating decision dated in March 1996, a 10 percent disability 
rating for a left ankle disorder was granted, effective 
October 17, 1995.  

Relevant law and regulation

Applicable law provides that appellate review is initiated by 
the filing of a notice of disagreement (NOD) with a rating 
decision, which, if not filed within one year from the date 
of mailing of notice of the rating decision, the underlying 
decision "shall become final and the claim will not 
thereafter be reopened or allowed," except as otherwise 
provided in applicable statutes and regulations.  38 U.S.C.A. 
§§ 7105(a),(b)(1),(c).  

A NOD is "[a] written communication from a claimant . . . 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  While 
there is no special wording required in a NOD, it "must be in 
terms which can be reasonably construed as disagreement with 
that determination and a desire for appellate review."  38 
C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); see Prenzler v. Derwinski, 928 F.2d 392, 394 
(Fed.Cir. 1991); Hauck v. Brown, 6 Vet. App. 518, 519 (1994); 
see also Malincon v. West, 12 Vet. App. 238 (1998); Brannon 
v. West, 12 Vet. App. 32 (1998) [observing that because the 
filing of an NOD initiates the appellate process, the failure 
of the RO the Board to adjudicate a challenged claim is a 
denial of that claim in and of itself].

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an 
increased rating for a service-connected disability is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of the receipt of the claim.  38 C.F.R. § 3.400(o).  See 
Swanson v. West, 12 Vet. App. 442 (1999); Scott v. Brown, 7 
Vet. App. 184 (1994).

Analysis

The record in this matter indicates that in April 1950, 
within one week of receipt of notification that he had been 
granted service connection for a left ankle disorder, the 
appellant filed an initial statement challenging the 
assignment of a zero percent disability rating for the 
disability.  This letter was followed up by another 
correspondence from the appellant to the RO within one month 
of the rating decision in which the appellant stated he was 
appealing his case.  The record does not reflect that any 
correspondence was forwarded to the appellant from the RO 
until April 1951 and then only after the appellant again 
stated that he desired to appeal the April 1950 rating 
decision.

The RO's letter of July 1951 to the appellant informing him 
that the period in which he could challenge the April 1950 
rating decision had expired was in error.  Instead, the 
record reflects that the appellant had initiated the 
appellate review process within days after receipt of the 
April 1950 rating decision.  The appellant's April and May 
1950 letters clearly indicated that he disagreed with the 
April 1950 rating decision and desired to pursue his right to 
appeal the decision at that point.  No Statement of the Case 
or other document explaining relevant criteria and appellate 
procedure was then issued to the appellant.    

Similarly, in 1955 the appellant requested a compensable 
disability rating for his service-connected left ankle 
condition.  After the RO denied the claim in June 1955, the 
appellant not only expressed disagreement with that decision, 
but he also submitted additional evidence which was arguably 
in his favor.  The RO continued to deny the claim, but no 
Statement of the Case was issued.

Once a claimant has filed a Notice of Disagreement, it is the 
responsibility of the agency of original jurisdiction to 
issue a Statement of the Case.  See Manlicon, supra.  The RO 
did not issue Statements of the case either in 1950 or in 
1955 as it should have.  The record therefore reflects that 
the appellant's challenge to the April 1950 rating decision 
has been in continuous appellate status since 1950.  

In its March 1996 rating decision, the RO granted a 10 
percent disability rating for the musculoskeletal disorder in 
question, in essence based upon the findings of the March 
1950 VA rating examination.  Having reviewed the RO's 
findings, as well as the rating examination upon which they 
are based, the Board finds that the evidence obtained in 1950 
supports the assignment of a 10 percent disability rating.  

Because this claim has remained in continuous appellate 
status since the filing of the appellant's April 1950 NOD, 
the Board finds appropriate the assignment of an effective 
date of July 25, 1949 for the 10 percent disability rating 
for the residuals of a gunshot wound of the left ankle.    

The Board is cognizant of the fact that the appellant seeks 
an increased disability rating effective as of the date when 
he left service.  However, as explained above an effective 
dates is generally contingent on the date that a claim is 
filed.  In this case, the appellant left service in September 
1945 but did not file his initial claim of entitlement to 
service connection until July 1949.  Since this is over one 
year after he left service, the date of the initial claim is 
dispositive.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

The Board cannot identify any period during which the 
service-connected left ankle disability was of greater 
severity that 10 percent.  Indeed, there is virtually no 
medical evidence of record for most of the decades-long 
period in question, and certainly none which demonstrates a 
more severe level of disability than 10 percent.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, for the reasons and bases discussed above, the 
correct effective date of the 10 percent disability rating is 
July 25, 1949.  



ORDER

A disability rating greater than 60 percent for ischemic 
heart disease for the period prior to February 4, 1998 is 
denied.  

A disability rating of 100 percent for ischemic heart disease 
effective February 4, 1998 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits..

A disability rating greater than 10 percent for the residuals 
of a gunshot wound to the left ankle is denied.

An effective date of July 25, 1949 for the assignment of a 10 
percent disability rating for the residuals of a gunshot 
wound of the left ankle is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

